DETAILED ACTION

Claims 1-20 are pending. Claims 1, 3-5, 9, 11-13, 17, 19 and 20 have been amended.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 08/23/2022, for the non-final office action mailed on 06/09/2022.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.




Response to Arguments
Applicant’s arguments filed 08/23/2022 have been considered but are moot in view of new ground(s) rejection.

Examiner withdraws claim objections and rejection made under 35 U.S.C. § 112 in view of applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 10, 13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Danthuluri et al. (US-PGPUB-NO: 2022/0100642 A1) hereinafter Danthuluri, in further view of Chitgupakar et al. (US-PGPUB-NO: 2021/0318857 A1) hereinafter Chitgupakar.

As per claim 1, Danthuluri teaches a method for automating a test of a software system comprising a plurality of software services, the method comprising: defining a plurality of test steps, wherein each test step comprises one or more actions executed by a software service of the plurality of software services (see Danthuluri paragraph [0057], showing the creation of a test case comprising multiple methods (i.e. steps) for testing); configuring a first test scenario at an information handling system executing an administrative console module of a test automation system, wherein the first test scenario comprises one or more test steps of the plurality of test steps (see Danthuluri paragraph [0058], showing the development of a test case (i.e., test scenario) which includes a number of REST methods (i.e., test steps)), and a first subset of the one or more test steps are chained to one another by passing output data from a first test step of the first subset as input data to a second test step of the first subset (see Danthuluri paragraph [0069], showing a sequence of tests being conducted and steps inheriting input values from the output values from a current method being executed (i.e., current test step)); executing the first test scenario at a test automation executor of the information handling system (see Danthuluri paragraph [0063], showing execution of the test case).
Danthuluri teaches the use of objects but does not explicitly teach the output data of the first test step is a first JavaScript Object Notation (json) object, wherein the second test step further receives as input data a second json object, the chaining passes group and field level data from the first json object to the second json object. However, Chitgupakar teaches the output data of the first test step is a first JavaScript Object Notation (json) object, the input data of the second test step is a second json object, the chaining passes group and field level data from the first json object to the second json object (see Chitgupakar paragraph [0032], showing a first step taking a response from a json object and similarly a second step can take the form as input a parent along with child json objects).
Danthuluri and Chitgupakar are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Danthuluri’ teaching of providing for the creation of test cases for web services testing automation with Chitgupakar’s teaching of enabling end-to-end testing of a variety of services having different modes of operation to incorporate the use of JSON as a format to passing objects in test steps in order to provide flexibility in structuring the passage of data between steps within a test scenario.

As per claim 2, Danthuluri modified with Chitgupakar teaches further comprising: collecting assertion information associated with each of the one or more steps of the first test scenario (see Danthuluri paragraph [0062], showing the assertions being obtained after execution of the test case and sequence of methods); displaying a report comprising information associated with the assertion information. (see Danthuluri paragraph [0063], showing data indicating the test case status from the execution of the test cases and displaying to a user for analysis).
As per claim 3, Danthuluri modified with Chitgupakar teaches wherein said configuring the first test scenario comprises: selecting a test step of the plurality of test steps; determining input data for the test step, wherein said input data comprises one or more of user interface data, data output from a previous test step, and data provided from a data store (see Chitgupakar paragraph [0025], showing the passing of json objects and test scenarios invoking user interface pages that will enable each test scenario to exchange data with other step; selecting output data from the test step for an assertion check; selecting a data source for comparison in the assertion check; and determining when the assertion check is performed (see Chitgupakar paragraph [0023], showing the creation of assertions from input test data and response payload along with using the assertions to perform various check points during the testing process). 

As per claim 4, Danthuluri modified with Chitgupakar teaches wherein said determining when the assertion check is performed comprises selecting whether the assertion check is performed prior to execution of the test step, subsequent to execution of the test step, or during execution of the test step (see Chitgupakar paragraph [0028], shows how assertion checks can be executed at various times, including before or after the execution of a step, or before or after execution of a test scenario.

As per claim 5, Danthuluri modified with Chitgupakar teaches further comprising: configuring a second test scenario at the information handling system executing the administrative console module of the test automation system, wherein the second test scenario comprises one or more test steps of the plurality of test steps (see Danthuluri paragraph [0057], showing the creation of a test case comprising multiple methods (i.e. steps) for testing), and a second subset of the one or more test steps are chained to one another by passing output data from a first test step of the second subset as input data to a second test step of the second subset (see Danthuluri paragraph [0058], showing the development of a test case (i.e., test scenario) which includes a number of REST methods (i.e., test steps)), the output data of the first test step of the second subset is a third JavaScript Object Notation (json) object, wherein  the second test step further receives as input data a fourth json object, the chaining passes group and field level data from the third json object to the fourth json object (see Chitgupakar paragraph [0032], showing a first step taking a response from a json object and similarly a second step can take the form as input a parent along with child json objects).

As per claim 6, Danthuluri modified with Chitgupakar teaches further comprising: configuring a feature comprising the first test scenario and the second test scenario; chaining the first test scenario to the second test scenario by passing output data from the first test scenario as input data to the second test scenario (see Danthuluri paragraph [0008], showing the chaining of test cases), wherein the output data from the first test scenario comprises output data from one or more test steps of the first subset, and the input data to the second test scenario comprises input data to one or more test steps of the second subset (see Danthuluri paragraph [0062], showing the outputs of the currently executed steps being used as inputs values to the next subsequent steps in a sequence).

As per claim 7, Danthuluri modified with Chitgupakar teaches wherein the plurality of software service comprises one or more batch services, application program interface (API) services, and user interface services (see Chitgupakar paragraph [0022], showing different service such as user interfaces, APIs and the likes).

As per claim 8, Danthuluri modified with Chitgupakar teaches wherein said executing the first test scenario comprises an end-to-end test of the software system (see Danthuluri paragraph [0008], showing end-to-end capabilities for executing test cases).

As per claims 9-12 and 13-16, these are the system claims to method claims 1, 2 and 4-8, respectively. Therefore, they are rejected for the same reasons as above.

As per claims 17- 20, these are the computer-readable medium claims to method claims 1, 2, 3 and 5, respectively. Therefore, they are rejected for the same reasons as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Leon et al. (US-PGPUB-NO: 2021/0109848 A1) teaches a test suite comprising a plurality of features and each feature including test scenarios that comprises steps.
 Blumenthal et al. (US-PGPUB-NO: 2005/0114839 A1) teaches techniques for test flow control with a test hierarchy.
 Arguelles et al. (US-PAT-NO: 8,904,353 B1) teaching of building tests and test frameworks to reduce cost and enable code sharing.
Kastyshyn (US-PGPUB-NO: 2020/0089597 A1) teaching of automated test of web pages.
Rakhmilevich (US-PGPUB-NO: 2019/0065351 A1) teaching of providing a test manager for use with a mainframe rehosting platform.
Palyekar et al. (US-PGPUB-NO: 2018/0217921 A1) teaching of effectively generating and executing test cases for testing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENIN PAULINO/Examiner, Art Unit 2193                                                     

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193